
	
		II
		110th CONGRESS
		1st Session
		S. 249
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2007
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To permit the National Football League to restrict the
		  movement of its franchises, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Football Fairness Act of
			 2007.
		2.FindingsThe Congress finds that—
			(1)National Football
			 League teams foster a strong local identity with the people of the cities and
			 regions in which they are located, providing a source of civic pride for their
			 supporters;
			(2)National Football
			 League teams provide employment opportunities, revenues, and a valuable form of
			 entertainment for the cities and regions in which they are located;
			(3)there are
			 significant public investments associated with National Football League
			 facilities;
			(4)it is in the
			 public interest to encourage the National Football League to operate under
			 policies that promote stability among its member teams and to promote the
			 equitable resolution of disputes arising from the proposed relocation of
			 National Football League teams; and
			(5)National Football
			 League teams travel in interstate to compete and utilize materials shipped in
			 interstate commerce, and National Football League games are broadcast
			 nationally.
			3.Clarification of
			 antitrust laws related to relocationIt shall not be unlawful by reason of any
			 provision of the antitrust laws for the National Football League to enforce
			 rules authorizing the membership of the league to decide that a member club of
			 such league shall not be relocated.
		4.Inapplicability
			 to certain matters
			(a)In
			 GeneralNothing contained in this Act shall—
				(1)alter, determine,
			 or otherwise affect the applicability or inapplicability of the antitrust laws,
			 the labor laws, or any other provision of law relating to the wages, hours, or
			 other terms and conditions of employment of players in the National Football
			 League, to any employment matter regarding players in the National Football
			 League, or to any collective bargaining rights and privilege of any player
			 union in the National Football League;
				(2)alter or affect
			 the applicability or inapplicability of the antitrust laws or any applicable
			 Federal or State law relating to broadcasting or telecasting, including section
			 1 of Public Law 87–331 (15 U.S.C. 1291), any agreement between the National
			 Football League or its member teams, and any person not affiliated with the
			 National Football League for the broadcasting or telecasting of the games of
			 the National Football League or its member teams on any form of
			 television;
				(3)affect any
			 contract, or provision of a contract, relating to the use of a stadium or arena
			 between a member team and the owner or operator of any stadium or arena or any
			 other person;
				(4)exempt from the
			 antitrust laws any agreement to fix the prices of admission to National
			 Football League games;
				(5)exempt from the
			 antitrust laws any predatory practice or other conduct with respect to
			 competing sports leagues that would otherwise be unlawful under the antitrust
			 laws; or
				(6)except as
			 provided in this Act, alter, determine, or otherwise affect the applicability
			 or inapplicability of the antitrust laws to any act, contract, agreement, rule,
			 course of conduct, or other activity by, between, or among persons engaging in,
			 conducting, or participating in professional football.
				(b)Antitrust
			 lawsAs used in this section, the term antitrust
			 laws has the meaning given to such term in the first section of the
			 Clayton Act (15 U.S.C. 12) and in the
			 Federal Trade Commission Act (15
			 U.S.C. 41 et seq.).
			
